Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED DESCRIPTION
1.	Claims 1-20 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/03/2019 and 04/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.	The drawings filed on 12/03/2019 have been accepted by the Examiner.
Examiner’s Notes

4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 12-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recite the limitation “scanning the target computing environment to determine a first state of the target computing environment before injection of the fault condition; scanning the target computing environment to determine a second state of the target computing environment before injection of the fault condition; and comparing the first and second states to determine a resiliency of the target computing environment”. It is not clear that what will be compared by the computing environment because both first and second states are before injection of the fault condition. According to the current specification, the computing environment compare the states before and after the injection of the fault condition. 
The Examiner indicates the computing environment compare the state before injection of the fault with eh state after the injection of the fault.
The dependent claim 13 is rejected under the same reason. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 1, 4-6, 8-9, 11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over RAGHAVENDRA (US 20170337099)  and Deng (US 20170024299)
As per claim 1, RAGHAVENDRA US 20170337099 discloses:  A method, comprising: implementing, by a computer system, an operational scenario within a distributed computing environment having a hierarchy of components [0008] [0024] [0025] where creating and updating of a directory of services is implementing an operational scenario having a hierarchy of components and this service has applied in any environment, including public clouds services, datacenters [0010] [0016] [0029] [0037] where the system represents multiple distributed components clearly shows target computing environment as claimed; including controller modules and operational entities, [0022] [0024] [0030] and Fig. 1 where the load balancer, data center manager controller are the controllers that and connected to the services (operational entities) [0016];
one of the controller modules to inject a fault condition with respect to one of the operational entities to test the distributed computing environment [0030] “The type of faults to be injected and the timing of the fault injection are selected based upon service directory 302. The service directory provides a list of roles and all of their respective dependencies, including all endpoints that interact with each role. Using this information, different faults are injected into the system”) Fig. 1. [0008] “The system injects faults targeting all levels of the dependencies”), to test the distributed computing environment is shown in [0006] [0008] [0013] [0037] where the system represents multiple distributed components.
RAGHAVENDRA discloses receiving by the computer system the information and metadata [0024] and using the information different fault are injected into the system [0030].

(Abstract “the fault injection implementation in a target system”), [0003] [0013] “on one or more parameters associated with a request for the fault injection implementation and fault injection implementation in a target system”; [0016] After receiving a request, component 102 processes the request and assigns a task to the decision-making planner 104. The decision-making planner 104 uses analytics mechanisms to automatically make decisions on fault injection”) where the receiving requests are the commands for the fault injection in the target system.
 Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Deng with the method of RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated for prioritizing injection of multiple faults given constraints of time and/or cost, as well as given aims to improve  Fault injection efficiency (FI efficiency)”) and  include implementing low-latency detection of experiment completeness, which utilizes monitoring tools to efficiently determine experiment completeness. 

As per claim 4 the rejection of claim 1 is incorporated and RAGHAVENDRA discloses: performing, by the computer system, a discovery operation to identify a set of injectable fault conditions supported by the controller modules and selecting, by the computer system, one of the set of injectable fault conditions for injection by the instructed controller module. (Abstract, [0008] [0033] [0036 ] where deterministic fault injection guide is the discovery operation as claimed; and  [0039] [0043] [0048]. The issued command is disclosed by Deng. (Deng, Abstract, [0003] [0013] where the receiving requests are the commands for the fault injection in the target system.

As per claim 5  the rejection of claim 1 is incorporated and RAGHAVENDRA discloses:
wherein the discovery operation includes: contacting, by the computer system, an orchestrator of the hierarchy to determine identities of one or more of the controller modules, wherein the orchestrator is a controller module (Abstract, [0016] [0014] [0020] [0024] The issued command is disclosed by Deng. (Deng, Abstract, [0003] [0013] where the receiving requests are the commands for the fault injection in the target system.
 Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Deng with the method of RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated for prioritizing injection of multiple faults given constraints of time and/or cost, as well as given aims to improve  Fault injection efficiency (FI efficiency)”) and  include implementing low-latency detection of experiment completeness, which utilizes monitoring tools to efficiently determine experiment completeness. 
As per claim 6 the rejection of claim 5 is incorporated and RAGHAVENDRA discloses wherein the discovery operation includes: based on the determined identities, sending, by the computer system and to the one or more controller modules, to identify injectable fault conditions supported by the one or more controller modules Abstract, [0008] [0033] [0036 ] where deterministic fault injection guide is the discovery operation as claimed; and  [0039] [0043] [0048].

 Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Deng with the method of RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated for prioritizing injection of multiple faults given constraints of time and/or cost, as well as given aims to improve  Fault injection efficiency (FI efficiency)”) and  include implementing low-latency detection of experiment completeness, which utilizes monitoring tools to efficiently determine experiment completeness. 

As per claim 8 the rejection of claim 1 is incorporated and further , RAGHAVENDRA  discloses, further comprising: based on the received indication, determining, by the computer system, an update process to update one or more of the components in the hierarchy; and selecting, by the computer system, a fault condition to attempt to interfere with the update process. (Abstract, [0008] [0025] [0030] [0033] [0039]. The issued command is disclosed by Deng. (Deng, Abstract, [0003] [0013] where the receiving requests are the commands for the fault injection in the target system.
 Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Deng with the method of RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated for prioritizing injection of multiple faults given constraints of time and/or cost, as well as given aims to improve  Fault injection efficiency (FI efficiency)”) and  include implementing low-latency detection of experiment completeness, which utilizes monitoring tools to efficiently determine experiment completeness. 

As per claim 11, RAGHAVENDRA discloses: A non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations [0037] [0056] [0057] comprising receiving information about a hierarchy of components within a distributed computing environment, [0025] service developers may provide inputs 203, such as known dependencies for a particular service or metadata about the service. Dependency graph creator/updater 201 creates service directory 204 available to external applications, such as a fault injection application. [0029] [0030], distributed environment is shown in [0010] [0019]; where dependency is the hierarchy of components implement an operational scenario; first of the components in the hierarchy to inject a fault condition with respect to a second of the components [0008] [0024] [0025] “where creating and updating of a directory of services is implementing an operational scenario having a hierarchy of components and this service has applied in any environment, including public clouds services, datacenters [0010] [0016] [0029] [0037] where the system represents multiple distributed components clearly shows target computing environment as claimed; [0022] [0024] [0030] and Fig. 1 where the load balancer, data center manager controller are the controllers that and connected to the services (operational entities) [0016];
a first component in the hierarchy to inject a fault condition (Abstract, “A fault-injection manager, based on data in a service directory indicative of dependencies of services of the system, determines a fault-inducing condition to inject into the system and injects the fault-inducing condition into the system”). And Fig 4; [0008] [0051]
a second of the components to test the computing environment (Abstract, “A health monitoring manager detects failures in the system and identifies the first service as vulnerable to the fault-inducing condition when the fault-inducing condition causes an 
RAGHAVENDRA discloses receiving by the computer system the information and metadata [0024] and using the information different fault are injected into the system [0030].
RAGHAVENDRA does not specifically disclose a target computing environment and a set of commands, receiving the commands and issuing the command to inject fault.  However in an analogous art Deng (US 20170024299) discloses the above limitation. (Abstract “the fault injection implementation in a target system”), [0003] [0013] “on one or more parameters associated with a request for the fault injection implementation and fault injection implementation in a target system”; [0016] After receiving a request, component 102 processes the request and assigns a task to the decision-making planner 104. The decision-making planner 104 uses analytics mechanisms to automatically make decisions on fault injection”) where the receiving requests are the commands for the fault injection in the target system.
 Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Deng with the method of RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated for prioritizing injection of multiple faults given constraints of time and/or cost, as well as given aims to improve  Fault injection efficiency (FI efficiency)”) and  include implementing low-latency detection of experiment completeness, which utilizes monitoring tools to efficiently determine experiment completeness. 



As per claim 16 RAGHAVENDRA discloses A non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising[0037] [0056] [0057]  providing, to a test engine (Abstract, [0013], information about a controller module included within a component hierarchy of a distributed computing environment, [0048] “a monitored system by automatically identifying and testing all dependencies in the monitored system”) where dependencies are the component hierarchy. [0049]  wherein components of the component hierarchy are operable to implement an operational scenario within the computing computing environment  [0008] [0024] [0025] where creating and updating of a directory of services is implementing an operational scenario having a hierarchy of components and this service has applied in any environment, including public clouds services, datacenters [0010] [0016] [0029] [0037] where the system represents multiple distributed components clearly shows target computing environment as claimed; including controller modules and operational entities, [0022] [0024] [0030] and Fig. 1; inject a fault condition (Abstract, [0026] [0027]; injection of the fault condition with respect to an operational entity of the component hierarchy to test the distributed  computing environment. 
[0030] “The type of faults to be injected and the timing of the fault injection are selected based upon service directory 302. The service directory provides a list of roles and all of their respective dependencies, including all endpoints that interact with each role. Using this information, different faults are injected into the system”) Fig. 1. [0008] “The system injects faults targeting all levels of the dependencies”), to test the distributed computing environment is shown in [0006] [0008] [0013] [0037] where the system represents multiple distributed components.

RAGHAVENDRA does not specifically disclose a target computing environment and a set of commands, receiving the commands and issuing the command to inject fault.  However in an analogous art Deng (US 20170024299) discloses the above limitation.
(Abstract “the fault injection implementation in a target system”), [0003] [0013] “on one or more parameters associated with a request for the fault injection implementation and fault injection implementation in a target system”; [0016] After receiving a request, component 102 processes the request and assigns a task to the decision-making planner 104. The decision-making planner 104 uses analytics mechanisms to automatically make decisions on fault injection”) where the receiving requests are the commands for the fault injection in the target system.
 Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Deng with the method of RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated for prioritizing injection of multiple faults given constraints of time and/or cost, as well as given aims to improve  Fault injection efficiency (FI efficiency)”) and  include implementing low-latency detection of experiment completeness, which utilizes monitoring tools to efficiently determine experiment completeness. 

As per claim 17 the rejection of claim 16 is incorporated and further  RAGHAVENDRA  discloses: controller module (Fig. 1)  test engine to select the fault condition to be injected (Abstract, [0008] [0013] [0027] [0028] [0030]. 
RAGHAVENDRA does not specifically disclose a target computing environment and a set of commands, receiving the commands and issuing the command to inject fault.  However in an analogous art Deng (US 20170024299) discloses the above limitation. 
 Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Deng with the method of RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated for prioritizing injection of multiple faults given constraints of time and/or cost, as well as given aims to improve  Fault injection efficiency (FI efficiency)”) and  include implementing low-latency detection of experiment completeness, which utilizes monitoring tools to efficiently determine experiment completeness. 

As pre claim 18 the rejection of claim 16 is incorporated and further RAGHAVENDRA. Discloses: test engine to select the fault condition to be injected ([0008] [0036].
RAGHAVENDRA does not specifically disclose a target computing environment and a set of commands, receiving the commands and issuing the command to inject fault.  However in an analogous art Deng (US 20170024299) discloses the above limitation. (Abstract “the fault injection implementation in a target system”), [0003] [0013] “on one or more parameters associated with a request for the fault injection implementation and fault injection implementation in a target system”; [0016] After receiving a request, component 102 processes the request and assigns a task to the decision-making planner 104. The decision-making planner 104 uses analytics mechanisms to automatically make decisions on fault injection”) where the receiving requests are the commands for the fault injection in the target system.


As per claim 19  the rejection of claim 16 is incorporated and further  RAGHAVENDRA  discloses: wherein the fault condition includes reducing an amount of memory or processing resources available to the operational entity 0032] “fault injection 301 reduces the available memory by 80% for half of the selected role instances”). 
As per claim 20 the rejection of claim 16 is incorporated and further  RAGHAVENDRA  discloses:  wherein the fault condition includes reducing an amount of network bandwidth available to the operational entity [0018] [0021.

7.	Claims 2-3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over RAGHAVENDRA US 20170337099 and Deng (US 20170024299) and DICKENS (US 20190044790)
As per claim 2 the rejection of claim 1 is incorporated and further RAGHAVENDRA discloses: metadata about a first state and metadata about a second state of the target computing environment [0046] where step 601 is the first service and the dependencies that comprising metadata is created  is the first state and in the step 602 in the second service and in this step faults are injected and it includes dependency that include metadata. RAGHAVENDRA further discloses mapping of the dependencies [0022] and all dependencies including metadata [0024] [0046] [0051] 

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of DICKENS with the method of Deng and  RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated to improves performance of the network by reconfiguring the network to avoid slower network path in favor of the optimal network path when possible (Dickens, [0021]) 
As per claim 3 the rejection of claim 2 is incorporated and RAGHAVENDRA discloses: assembling a first graph data structure from the collected metadata about the first state; assembling a second graph data structure from the collected metadata about the second state; and wherein the comparing includes comparing the first graph data structure with the second graph data structure (Abstract, [0007] [0008] [0022] [0024] [0046]. Neither RAGHAVENDRA nor Deng specifically disclose comparing the first state and the second state. However, in an analogous art DICKENS (US 20190044790) discloses the above limitation (Dickens, Abstract, [0026]) and language of claim 2 and claim 3. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of DICKENS with the method of Deng and  RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated to improves performance of the network by reconfiguring the network to avoid 
As per claim 10 the rejection of claim 8 is incorporated and further , RAGHAVENDRA  discloses wherein the selected fault condition with an operational entity being updated during the update process. [0008] [0025] [0049] [0040] [0047] [0055]. 
Neither RAGHAVENDRA  nor Deng but DICKENS discloses  includes increasing a latency for communications (Dickens, [0020] [0021]). Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of DICKENS with the method of Deng and  RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated to improves performance of the network by reconfiguring the network to avoid slower network path in favor of the optimal network path when possible (Dickens, [0021]) 
As per claim 12 the rejection of claim 11 is incorporated and further RAGHAVENDRA  
Neither RAGHAVENDRA nor Deng specifically disclose scanning, the target computing environment determine a first state and second state before injection the fault and after injecting the fault of the target environment. However, in an analogous art DICKENS (US 20190044790) discloses the above limitation (Dickens, Abstract, [0015], [0017] [0026] “compares the current predicted network map 106 generated at block 450 to the actual, resultant network map 106 generated at block 360 after the fault is injected”) where map includes configuration data and the current predicted network map is prior to inject the fault is shown in the language of claims 2 and 3 “generating a network map depicting the current configuration of the plurality of devices and network elements prior to injecting the fault in the network”) and determine the effect of the fault condition is shown in [0024]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of DICKENS with the method of Deng and  RAGHAVENDRA.  The modification would be  .

8.	Claims 7 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over RAGHAVENDRA US 20170337099 and Deng (US 20170024299) and Qui (US 20050169185)
As per claim 7 the rejection of claim 4 is incorporated and further , RAGHAVENDRA  discloses information injected fault condition. Neither Raghavendra nor Deng discloses history of the information about previously injected fault condition difference score for each of the set of injectable fault conditions, wherein each difference score is indicative of a difference of that fault condition relative to the previously injected fault conditions; and wherein the selecting of the fault condition for injection is further based on the determined difference scores. However, in an analogous art Qui (US 20050169185) discloses the above limitation [0148] A history of reports can be used to further improve the accuracy of inconsistency detection. For example, at block 920 a new report may be added to update the inconsistency graph without deleting previous information), where the previous information in the observed network performance [0150] [0051] and the observed network performance is the diagnosis of injecting one or more of plurality of faults into the network (Abstract). Paragraph [0008] [0015] [0051] [0077] describes comparing (difference between fault condition with previously injected fault condition.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Qiu, with the method of Deng and  RAGHAVENDRA.  The modification would be obvious because one of the ordinary skill in the art would be motivated to improve network performances [0009]
As per claim 15  the rejection of claim 14 is incorporated and further RAGHAVENDRA discloses, wherein the fault condition includes corrupting data [0043]  and  database [0019]. RAGHAVENDRA nor Deng disclose stored in a database and accessed by the 

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over RAGHAVENDRA US 20170337099 , Deng (US 20170024299) , DICKENS (US 20190044790) and Wang (US 7082553)
As per claim 13, the rejection of claim 12 is incorporated and further  RAGHAVENDRA  discloses instance of an operational entity; fault condition; the controller module of the hierarchy  [0008] [0024] [0025] [0010] [0016] [0029] [0037] [0022] [0024] [0030] and Fig. 
Neither RAGHAVENDRA nor Deng specifically disclose however, in an analogous art Wang (US 7082553) discloses  instantiates another instance of the operation entity in response to the killing Description Paragraph - DETX (73): “If the error is significant and a different server object instance is required, the client identifies another server object instance from the pool of server object instances and invokes the new server object instance to replace the first server object instance that generated the error” ); Description Paragraph - DETX (74). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Wang into the method of  Deng, RAGHAVENDRA and Dickens.
The modification would be obvious because one of the ordinary skill in the art would be motivated to optimize efficiency of the application.

10.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.


Jalel US 20180142638  adaption module 104 compares the error profiles of the existing cycle against the error profiles of previous engine cycle(s) and adapts to the control.
Keaffaber 20060271825 utilizing fault-injecting software previously stored in memory; data can indicate that normal (i.e. "inject no faults") operation is now to be altered with reference to the previously assigned memory location. If a different fault is to be subsequently injected, the new fault injection data would have to be loaded into memory in place of the previous fault injection data, and provision would have to be made to point to the new fault injection data and the appropriate time. a more generic set of faults would be injected into each system and the results compared.

	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAMELI DAS/Primary Examiner, Art Unit 2196